TABLE OF CONTENTS



Exhibit 10.1
BEAZER HOMES USA, INC.
2010 EQUITY INCENTIVE PLAN

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    1  
 
       
1.01 409A Award
    1  
1.02 Affiliate
    1  
1.03Agreement
    1  
1.04 Award
    1  
1.05 Beneficial Ownership
    1  
1.06 Board
    1  
1.07 Cause
    1  
1.08 Change in Control
    2  
1.09 Code
    3  
1.10 Committee
    3  
1.11 Common Stock
    3  
1.12 Company
    3  
1.13 Control Change Date
    3  
1.14 Corresponding SAR
    3  
1.15 Dividend Equivalent
    4  
1.16 Exchange Act
    4  
1.17 Fair Market Value
    4  
1.18 Full Value Award
    4  
1.19 Incentive Award
    4  
1.20 Incumbent Board Member
    4  
1.21 Initial Value
    5  
1.22 Named Executive Officer
    5  
1.23 Non-409A Award
    5  
1.24 Option
    5  
1.25 Other Stock-Based Award
    5  
1.26 Participant
    5  
1.27 Plan
    6  
1.28 Person
    6  
1.29 Restricted Stock Award
    6  

i



--------------------------------------------------------------------------------



TABLE OF CONTENTS



              Page
1.30 Restricted Stock Unit
    6  
1.31 SAR
    6  
1.32 Ten Percent Shareholder
    6  
 
       
ARTICLE II PURPOSES
    6  
 
       
ARTICLE III TYPES OF AWARDS
    7  
 
       
ARTICLE IV ADMINISTRATION
    7  
 
       
4.01 General Administration
    7  
4.02 Delegation of Authority
    7  
4.03 Indemnification of Committee
    8  
 
       
ARTICLE V ELIGIBILITY
    8  
 
       
ARTICLE VI COMMON STOCK SUBJECT TO PLAN
    9  
 
       
6.01 Common Stock Issued
    9  
6.02 Aggregate Limit
    9  
6.03 Individual Limit
    10  
6.04 Reissue of Awards and Shares
    10  
 
       
ARTICLE VII OPTIONS
    10  
 
       
7.01 Grant
    10  
7.02 Option Price
    11  
7.03 Maximum Term of Option
    11  
7.04 Exercise
    11  
7.05 Payment
    11  
7.06 Stockholder Rights
    12  
7.07 Disposition of Shares
    12  
7.08 No Liability of Company
    12  
 
       
ARTICLE VIII SARS
    12  
 
       
8.01 Grant
    12  
8.02 Maximum Term of SAR
    12  
8.03 Exercise
    13  
8.04 Settlement
    13  
8.05 Stockholder Rights
    13  
 
       
ARTICLE IX RESTRICTED STOCK AWARDS
    13  
 
       
9.01 Award
    13  
9.02 Vesting
    13  
9.03 Maximum Restriction Period
    14  

ii



--------------------------------------------------------------------------------



TABLE OF CONTENTS



              Page
9.04 Stockholder Rights
    14  
 
       
ARTICLE X RESTRICTED STOCK UNITS
    15  
 
       
10.01 Grant
    15  
10.02 Earning the Award
    15  
10.03 Maximum Restricted Stock Unit Award Period
    15  
10.04 Payment
    15  
10.05 Stockholder Rights
    15    
ARTICLE XI INCENTIVE AWARDS
    16  
11.01 Grant
    16  
11.02 Earning the Award
    16  
11.03 Maximum Incentive Award Period
    16  
11.04 Payment
    16  
11.05 Stockholder Rights
    17  
 
       
ARTICLE XII OTHER STOCK-BASED AWARDS
    17  
 
       
12.01 Other Stock-Based Awards
    17  
12.02 Bonus Stock and Awards in Lieu of Other Obligations
    17  
 
       
ARTICLE XIII DIVIDEND EQUIVALENTS
    18  
 
       
ARTICLE XIV TERMS APPLICABLE TO ALL AWARDS
    18  
 
       
14.01 Written Agreement
    18  
14.02 Nontransferability
    18  
14.03 Transferable Awards
    18  
14.04 Participant Status
    19  
14.05 Change in Control
    19  
14.06 Stand-Alone, Additional, Tandem and Substitute Awards
    21  
14.07 Form and Timing of Payment; Deferrals
    21  
14.08 Time and Method of Exercise or Settlement
    21  
 
       
ARTICLE XV QUALIFIED PERFORMANCE-BASED COMPENSATION
    22  
 
       
15.01 Performance Conditions
    22  
15.02 Establishing the Amount of the Award
    23  
15.03 Earning the Award
    23  
15.04 Performance Awards
    24  
 
       
ARTICLE XVI ADJUSTMENT UPON CHANGE IN COMMON STOCK
    25  
 
       
16.01 General Adjustments
    25  
16.02 Substitute Awards
    25  

iii



--------------------------------------------------------------------------------



TABLE OF CONTENTS



              Page
16.03 Limitation On Adjustments
    25  
 
       
ARTICLE XVII COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES
    26  
 
       
17.01 Compliance
    26  
17.02 Forfeiture of Payment
    26  
 
       
ARTICLE XVIII LIMITATION ON BENEFITS
    26  
 
       
ARTICLE XIX GENERAL PROVISIONS
    27  
 
       
19.01 Effect on Employment and Service
    27  
19.02 Unfunded Plan
    27  
19.03 Rules of Construction
    28  
19.04 Tax Withholding and Reporting
    28  
19.05 Code Section 83(b) Election
    28  
19.06 Reservation of Shares
    29  
19.07 Governing Law
    29  
19.08 Other Actions
    29  
19.09 Forfeiture Provisions
    29  
19.10 Repricing of Awards
    29  
19.11 Right of Setoff
    30  
19.12 Fractional Shares
    30  
 
       
ARTICLE XX CLAIMS PROCEDURES
    30  
 
       
20.01 Initial Claim
    30  
20.02 Appeal of Claim
    31  
20.03 Time to File Suit
    31  
 
       
ARTICLE XXI AMENDMENT
    31  
 
       
21.01 Amendment of Plan
    31  
21.02 Amendment of Awards
    32  
 
       
ARTICLE XXII OMNIBUS SECTION 409A PROVISION
    32  
 
       
22.01 Intent of Awards
    32  
22.02 409A Awards
    32  
22.03 Election Requirements
    32  
22.04 Time of Payment
    33  
22.05 Acceleration or Deferral
    34  
22.06 Distribution Requirements
    34  
22.07 Key Employee Rule
    34  

iv



--------------------------------------------------------------------------------



TABLE OF CONTENTS



              Page
22.08 Distributions Upon Vesting
    34  
22.09 Scope and Application of this Provision
    35  
 
       
ARTICLE XXIII EFFECTIVE DATE OF PLAN
    35  
 
       
ARTICLE XXIV DURATION OF PLAN
    35  



v



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE I
DEFINITIONS

1.01 409A Award
     409A Award means an Award that is intended to be subject to Code
Section 409A.

1.02 Affiliate
     Affiliate, as it relates to any limitations or requirements with respect to
Incentive Stock Options, means any “subsidiary” or “parent” corporation (as such
terms are defined in Code Section 424) of the Company. Affiliate otherwise means
any entity that is part of a controlled group of corporations or is under common
control with the Company within the meaning of Code Sections 1563(a), 414(b) or
414(c), except that, in making any such determination, fifty percent (50%) shall
be substituted for eighty percent (80%) under such Code Sections and the related
regulations.

1.03 Agreement
     Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of an Award granted to such Participant.

1.04 Award
     Award means an Option, SAR, Restricted Stock Award, Restricted Stock Unit,
Incentive Award, Other Stock-Based Award or Dividend Equivalent granted under
this Plan.

1.05 Beneficial Ownership
     Beneficial Ownership means “beneficial ownership” as such term is used in
Rule 13d-3 promulgated under the Exchange Act.

1.06 Board
     Board means the Board of Directors of the Company.

1.07 Cause
     Cause has the same definition as under any employment or service agreement
between the Company or any Affiliate and the Participant or, if no such
employment or service agreement exists or if such employment or service
agreement does not contain any such definition, Cause means (a) the
Participant’s act or failure to act amounting to gross negligence or willful
misconduct to the detriment of the Company or any Affiliate; (b) the
Participant’s dishonesty, fraud, theft or embezzlement of funds or properties in
the course of Participant’s employment or service; (c) the Participant’s
commission of or pleading guilty to or confessing to any felony; or (d) the
Participant’s breach of any restrictive covenant agreement with the Company or
any

-1-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Affiliate, including, but not limited to, covenants not to compete,
non-solicitation covenants and non-disclosure covenants.

1.08 Change in Control
     Change in Control means the occurrence of any of the following events:
     (a) The accumulation in any number of related or unrelated transactions by
any Person of Beneficial Ownership of twenty-five percent (25%) or more of the
combined voting power of the Company’s voting stock; provided that for purposes
of this subsection (a), a Change in Control will not be deemed to have occurred
if the accumulation of twenty-five percent (25%) or more of the Beneficial
Ownership of the combined voting power of the Company’s voting stock resulted
from (i) any acquisition of voting stock by the Company or by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliate or (ii) any acquisition of voting stock directly from the Company
provided the Person’s Beneficial Ownership of the combined voting power of the
Company’s voting stock at no time thereafter equals thirty-five percent (35%) or
more of the combined voting power of the Company’s voting stock; or
     (b) Consummation of a merger, consolidation, reorganization or similar
transaction (a “Business Combination”), unless, immediately following that
Business Combination, (i) all or substantially all of the Persons who had
Beneficial Ownership of the voting stock of the Company immediately prior to
that Business Combination have Beneficial Ownership, directly or indirectly, of
more than fifty percent (50%) of the combined voting power of the Company’s or
the surviving entity’s voting stock resulting from that Business Combination
(including, without limitation, an entity that as a result of that transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries), in substantially the same
proportions relative to each other as their Beneficial Ownership, immediately
prior to that Business Combination, of the voting stock of the Company, (ii) no
Person acquires Beneficial Ownership of twenty five percent (25%) or more of the
combined voting power of the Company’s or the surviving entity’s voting stock
resulting from that Business Combination (including, without limitation, an
entity that as a result of that transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) and (iii) the Business Combination does not result in a Change in
Control under subsection (c) below; provided that for purposes of this
subsection (b), a Change in Control will not be deemed to have occurred as the
result of any Person’s accumulation of Beneficial Ownership of twenty-five
percent (25%) or more, but less than thirty-five percent (35%), of the combined
voting power of the Company’s or the surviving entity’s voting stock resulting
from that Business Combination so long as the Board approved the Business
Combination; or
     (c) Less than a majority of the members of the Board of Directors of the
Company or any entity resulting from a Business Combination are Incumbent Board
Members; or
     (d) A sale or other disposition of all or substantially all of the assets
of the Company, except pursuant to a Business Combination that would not cause a
Change in Control under subsection (b) above; or

-2-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (e) Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company, except pursuant to a Business Combination that
would not cause a Change in Control under subsection (b) above.
     Notwithstanding the foregoing, a Change in Control shall only be deemed to
have occurred with respect to a Participant and the Participant’s 409A Award if
the Change in Control otherwise constitutes a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, within the meaning of Code Section 409A (except
that, with respect to vesting of the 409A Award, Change in Control shall have
the same meaning as described above).

1.09 Code
     Code means the Internal Revenue Code of 1986 and any amendments thereto.

1.10 Committee
     Committee means the Compensation Committee of the Board, or the Board
itself if no Compensation Committee exists. If such Compensation Committee
exists, if and to the extent deemed necessary by the Board, such Compensation
Committee shall consist of two or more directors, all of whom are (i)
“non-employee directors” within the meaning of Rule 16b-3 under the Exchange
Act, (ii) “outside directors” within the meaning of Code Section 162(m) and
(iii) independent directors under the rules of any stock exchange on which the
Company’s securities are traded.

1.11 Common Stock
     Common Stock means the common stock, $.001 par value per share, of the
Company.

1.12 Company
     Company means Beazer Homes USA, Inc., a Delaware corporation, and any
successor thereto.

1.13 Control Change Date
     Control Change Date means the date on which a Change in Control occurs. If
a Change in Control occurs on account of a series of transactions, the “Control
Change Date” is the date of the last of such transactions.

1.14 Corresponding SAR
     Corresponding SAR means a SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Company,
unexercised, of that portion of the Option to which the SAR relates.

-3-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



1.15 Dividend Equivalent
     Dividend Equivalent means the right, granted under the Plan, to receive
shares of Common Stock or other Awards equal in value to all or a specified
portion of dividends paid with respect to a specified number of shares of Common
Stock.

1.16 Exchange Act
     Exchange Act means the Securities Exchange Act of 1934, as amended.

1.17 Fair Market Value
     Fair Market Value of a share of Common Stock means, on any given date, the
fair market value of a share of Common Stock as the Committee, in its
discretion, shall determine; provided, however, that the Committee shall
determine Fair Market Value without regard to any restriction other than a
restriction which, by its terms, will never lapse and, if the shares of Common
Stock are traded on any national stock exchange or quotation system, the Fair
Market Value of a share of Common Stock shall be the closing price of a share of
Common Stock as reported on such stock exchange or quotation system on such
date, or if the shares of Common Stock are not traded on such stock exchange or
quotation system on such date, then on the next preceding day that the shares of
Common Stock were traded on such stock exchange or quotation system, all as
reported by such source as the Committee shall select. The Fair Market Value
that the Committee determines shall be final, binding and conclusive on the
Company, any Affiliate and each Participant. Fair Market Value relating to the
exercise price, Initial Value or purchase price of any Non-409A Award that is an
Option, SAR or Other Stock-Based Award in the nature of purchase rights shall
conform to the requirements for exempt stock rights under Code Section 409A.

1.18 Full Value Award
     Full Value Award means an Award other than an Option, SAR or Other
Stock-Based Award in the nature of purchase rights.

1.19 Incentive Award
     Incentive Award means an Award stated with reference to a specified dollar
amount or number of shares of Common Stock which, subject to such terms and
conditions as may be prescribed by the Committee, entitles the Participant to
receive shares of Common Stock from the Company.

1.20 Incumbent Board Member
     Incumbent Board Member means an individual who either is (a) a member of
the Company’s Board as of the effective date of the adoption of this Plan or
(b) a member who becomes a member of the Company’s Board subsequent to the date
of the adoption of this Plan whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of a majority of the then
Incumbent Board Members (either by a specific vote or by

-4-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



approval of the proxy statement of the Company in which that Person is named as
a nominee for director, without objection to that nomination), but excluding,
for that purpose, any individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (within the meaning of
Rule 14a-11 of the Exchange Act) with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board of Directors.

1.21 Initial Value
     Initial Value means, with respect to a Corresponding SAR, the Option price
per share of the related Option and, with respect to a SAR granted independently
of an Option, the amount determined by the Committee on the date of grant which
shall not be less than the Fair Market Value of one share of Common Stock on the
date of grant.

1.22 Named Executive Officer
     Named Executive Officer means a Participant who, as of the last day of a
taxable year, is the Chief Executive Officer of the Company (or is acting in
such capacity) or one of the three highest compensated officers of the Company
(other than the Chief Executive Officer or the Chief Financial Officer) or is
otherwise one of the group of “covered employees,” all as defined in the
regulations promulgated under Code Section 162(m).

1.23 Non-409A Award
     Non-409A Award means an Award that is not intended to be subject to Code
Section 409A.

1.24 Option
     Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.

1.25 Other Stock-Based Award
     Other Stock-Based Award means an Award granted to the Participant under
Article XII of the Plan.

1.26 Participant
     Participant means an employee of the Company or an Affiliate, a member of
the Board or Board of Directors of an Affiliate (whether or not an employee), a
Person who provides services to the Company or an Affiliate or any entity which
is a wholly-owned alter ego of such employee, member of the Board or Board of
Directors of an Affiliate or other such Person and who satisfies the
requirements of Article V and is selected by the Committee to receive an Award.

-5-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



1.27 Plan
     Plan means this Beazer Homes USA, Inc. 2010 Equity Incentive Plan, in its
current form and as hereafter amended.

1.28 Person
     Person means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or any other entity of any kind.

1.29 Restricted Stock Award
     Restricted Stock Award means shares of Common Stock granted to a
Participant under Article IX.

1.30 Restricted Stock Unit
     Restricted Stock Unit means an Award, stated with respect to a specified
number of shares of Common Stock, that entitles the Participant to receive one
share of Common Stock with respect to each Restricted Stock Unit that becomes
payable under the terms and conditions of the Plan and the applicable Agreement.

1.31 SAR
     SAR means a stock appreciation right that in accordance with the terms of
an Agreement entitles the holder to receive a number of shares of Common Stock
based on the increase in the Fair Market Value of the shares underlying the
stock appreciation right during a stated period specified by the Committee over
the Initial Value. References to “SARs” include both Corresponding SARs and SARs
granted independently of Options, unless the context requires otherwise.

1.32 Ten Percent Shareholder
     Ten Percent Shareholder means any individual who (considering the stock
attribution rules described in Code Section 424(d)) owns stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any Affiliate.

ARTICLE II
PURPOSES
     The Plan is intended to assist the Company and its Affiliates in recruiting
and retaining individuals with ability and initiative by enabling such Persons
to participate in the future success of the Company and its Affiliates by
aligning their interests with those of the Company and its stockholders.

-6-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE III
TYPES OF AWARDS
     The Plan is intended to permit the grant of Options qualifying under Code
Section 422 (“Incentive Stock Options”) and Options not so qualifying, SARs,
Restricted Stock Awards, Restricted Stock Units, Incentive Awards, Other
Stock-Based Awards and Dividend Equivalents in accordance with the Plan and
procedures that may be established by the Committee. No Option that is intended
to be an Incentive Stock Option shall be invalid for failure to qualify as an
Incentive Stock Option. The proceeds received by the Company from the sale of
shares of Common Stock pursuant to this Plan may be used for general corporate
purposes.

ARTICLE IV
ADMINISTRATION

4.01 General Administration
     The Plan shall be administered by the Committee. The Committee shall have
authority to grant Awards upon such terms (not inconsistent with the provisions
of this Plan) as the Committee may consider appropriate. Such terms may include
conditions (in addition to those contained in this Plan) on the grant,
exercisability, transferability, forfeitability and settlement of all or any
part of an Award, among other terms. Notwithstanding any such conditions, the
Committee may, in its discretion, accelerate the time at which an Award may be
exercised, become transferable or nonforfeitable or earned and settled only
(i) in the event of the Participant’s death, disability, retirement or
involuntary termination of employment or service or (ii) in connection with a
Change in Control. In addition, the Committee shall have complete authority to
interpret all provisions of this Plan including, without limitation, the
discretion to interpret any terms used in the Plan that are not defined herein;
to prescribe the form of Agreements; to adopt, amend and rescind rules and
regulations pertaining to the administration of the Plan; and to make all other
determinations necessary or advisable for the administration of this Plan. The
express grant in the Plan of any specific power to the Committee shall not be
construed as limiting any power or authority of the Committee. Any decision
made, or action taken, by the Committee in connection with the administration of
this Plan shall be final and conclusive. The members of the Committee shall not
be liable for any act done in good faith with respect to this Plan or any
Agreement or Award. Unless otherwise provided by the Bylaws of the Company, by
resolution of the Board or applicable law, a majority of the members of the
Committee shall constitute a quorum, and acts of the majority of the members
present at any meeting at which a quorum is present, and any acts approved in
writing by all members of the Committee without a meeting, shall be the acts of
the Committee.

4.02 Delegation of Authority
     The Committee may act through subcommittees, in which case the subcommittee
shall be subject to and have the authority hereunder applicable to the
Committee, and the acts of the subcommittee shall be deemed to be the acts of
the Committee hereunder. Additionally, to the extent applicable law so permits,
the Committee, in its discretion, may delegate to one or more officers of the
Company all or part of the Committee’s authority and duties with respect to

-7-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Awards to be granted to individuals who are not subject to the reporting and
other provisions of Section 16 of the Exchange Act nor members of the Board or
the Board of Directors of an Affiliate. The Committee may revoke or amend the
terms of any delegation at any time but such action shall not invalidate any
prior actions of the Committee’s delegate or delegates that were consistent with
the terms of the Plan and the Committee’s prior delegation. If and to the extent
deemed necessary by the Board, (a) all Awards granted to any individual who is
subject to the reporting and other provisions of Section 16 of the Exchange Act
shall be made by a Committee comprised solely of two or more directors, all of
whom are “non-employee directors” within the meaning of Rule 16b-3 under the
Exchange Act, to the extent necessary to exempt the Award from the short-swing
profit rules of Section 16(b) of the Exchange Act and (b) all Awards granted to
an individual who is a Named Executive Officer shall be made by a Committee
comprised solely of two or more directors, all of whom are “outside directors”
within the meaning of Code Section 162(m), to the extent necessary to preserve
any deduction under Code Section 162(m). An Award granted to an individual who
is a member of the Committee may be approved by the Committee in accordance with
the applicable Committee charters then in effect and other applicable law.

4.03 Indemnification of Committee
     The Company shall bear all expenses of administering this Plan. The Company
shall indemnify and hold harmless each Person who is or shall have been a member
of the Committee acting as administrator of the Plan, or any delegate of such,
against and from any cost, liability, loss or expense that may be imposed upon
or reasonably incurred by such Person in connection with or resulting from any
action, claim, suit or proceeding to which such Person may be a party or in
which such Person may be involved by reason of any action taken or not taken
under the Plan and against and from any and all amounts paid by such Person in
settlement thereof, with the Company’s approval, or paid by such Person in
satisfaction of any judgment in any such action, suit or proceeding against such
Person, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. Notwithstanding the foregoing, the Company
shall not indemnify and hold harmless any such Person if (a) applicable law or
the Company’s Articles of Incorporation or Bylaws prohibit such indemnification
or (b) such Person did not act in good faith and in a manner that such Person
believed to be consistent with the Plan or (c) such Person’s conduct constituted
gross negligence or willful misconduct. The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
Persons may be entitled under the Company’s Articles of Incorporation or Bylaws,
as a matter of law or otherwise, or under any other power that the Company may
have to indemnify such Person or hold him or her harmless. The provisions of the
foregoing indemnity shall survive indefinitely the term of this Plan.

ARTICLE V
ELIGIBILITY
     Any employee of the Company or an Affiliate (including an entity that
becomes an Affiliate after the adoption of this Plan), a member of the Board or
the Board of Directors of an Affiliate (including an entity that becomes an
Affiliate after the adoption of the Plan) (whether or

-8-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



not such Board member is an employee), any other Person who provides services to
the Company or an Affiliate (including an entity that becomes an Affiliate after
the adoption of the Plan) and any entity which is a wholly-owned alter ego of
such employee, member of the Board or Board of Directors of an Affiliate or
other such Person is eligible to participate in this Plan if the Committee, in
its sole discretion, determines that such Person or entity has contributed
significantly or can be expected to contribute significantly to the profits or
growth of the Company or any Affiliate or if it is otherwise in the best
interest of the Company or any Affiliate for such Person or entity to
participate in this Plan. With respect to any Board member who is (i) designated
or nominated to serve as a Board member by a stockholder of the Company and
(ii) an employee of such stockholder of the Company, then, at the irrevocable
election of the employing stockholder, the Person or entity who shall be
eligible to participate in this Plan on behalf of the service of the respective
Board member shall be the employing stockholder (or one of its Affiliates). To
the extent such election is made, the respective Board member shall have no
rights hereunder as a Participant with respect to such Board member’s
participation in this Plan. An Award may be granted to a Person or entity who
has been offered employment or service by the Company or an Affiliate and who
would otherwise qualify as eligible to receive the Award to the extent that
Person or entity commences employment or service with the Company or an
Affiliate, provided that such Person or entity may not receive any payment or
exercise any right relating to the Award, and the grant of the Award will be
contingent, until such Person or entity has commenced employment or service with
the Company or an Affiliate.

ARTICLE VI
COMMON STOCK SUBJECT TO PLAN

6.01 Common Stock Issued
     Upon the issuance of shares of Common Stock pursuant to an Award, the
Company may deliver to the Participant (or the Participant’s broker if the
Participant so directs) shares of Common Stock from its authorized but unissued
Common Stock, treasury shares or reacquired shares, whether reacquired on the
open market or otherwise.

6.02 Aggregate Limit
     The maximum aggregate number of shares of Common Stock that may be issued
under this Plan and to which Awards may relate is 6,000,000 shares of Common
Stock. All 6,000,000 of such shares may be issued pursuant to Options that are
intended to be Incentive Stock Options, Options that are not intended to be
Incentive Stock Options, SARs and/or Other Stock-Based Awards in the nature of
purchase rights; provided, however, that to the extent shares of Common Stock
not issued under an Award must be counted against this limit as a condition to
satisfying the rules applicable to Incentive Stock Options, such rule shall
apply only to the limit on Incentive Stock Options granted under the Plan. Only
3,000,000 of such shares may be issued pursuant to Full Value Awards. The
maximum number of shares of Common Stock that may be issued in each instance
shall be subject to adjustment as provided in Article XVI.

-9-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



6.03 Individual Limit
     The maximum number of shares of Common Stock that may be covered by Awards
granted to any one Participant during any period of three consecutive calendar
years shall be 2,100,000 shares of Common Stock, of which no more than 1,050,000
shares of such Common Stock may be covered by Full Value Awards during such
period of three consecutive calendar years (regardless of whether settlement of
the Award is to occur prior to, at the time of, or after the time of vesting).
For purposes of the foregoing limit, an Option and its corresponding SAR shall
be treated as a single Award. For any Award stated with reference to a specified
dollar amount, for purposes of applying the foregoing limit, the specified
dollar amount of the Award will be converted into an equivalent number of shares
of Common Stock based upon the Fair Market Value of the Common Stock on the date
of grant of the Award. If an Award that a Participant holds is cancelled or
subject to a repricing within the meaning of the regulations under Code Section
162(m) (after shareholder approval as required herein), the cancelled Award
shall continue to be counted against the maximum number of shares of Common
Stock for which Awards may be granted to the Participant in any calendar year as
required under Code Section 162(m). The maximum number of shares that may be
granted in any calendar year to any Participant shall be subject to adjustment
as provided in Article XVI.

6.04 Reissue of Awards and Shares
     Shares of Common Stock covered by an Award shall only be counted as used to
the extent they are actually used. A share of Common Stock issued in connection
with any Award under the Plan shall reduce the total number of shares of Common
Stock available for issuance under the Plan by one; provided, however, that a
share of Common Stock covered under a stock-settled SAR shall reduce the total
number of shares of Common Stock available for issuance under the Plan by one
even though the shares of Common Stock are not actually issued in connection
with settlement of the SAR. Except as otherwise provided herein, any shares of
Common Stock related to an Award which terminates by expiration, forfeiture,
cancellation or otherwise without issuance of shares of Common Stock shall again
be available for issuance under the Plan. The following shares of Common Stock,
however, may not again be made available for issuance as Awards under the Plan:
(i) shares of Common Stock not issued or delivered as a result of the net
settlement of an outstanding Award, (ii) shares of Common Stock tendered or
withheld to pay the exercise price, purchase price or withholding taxes relating
to an outstanding Award, or (iii) shares of Common Stock repurchased on the open
market with the proceeds of the exercise or purchase price of an Award.

ARTICLE VII
OPTIONS

7.01 Grant
     Subject to the eligibility provisions of Article V, the Committee will
designate each individual or entity to whom an Option is to be granted and will
specify the number of shares of Common Stock covered by such grant and whether
the Option is an Incentive Stock Option or a nonqualified stock option.
Notwithstanding any other provision of the Plan or any Agreement,

-10-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



the Committee may only grant an Incentive Stock Option to an individual who is
an employee of the Company or an Affiliate. An Option may be granted with or
without a Corresponding SAR.

7.02 Option Price
     The price per share of Common Stock purchased on the exercise of an Option
shall be determined by the Committee on the date of grant, but shall not be less
than the Fair Market Value of a share of Common Stock on the date the Option is
granted. However, if at the time of grant of an Option that is intended to be an
Incentive Stock Option, the Participant is a Ten Percent Shareholder, the price
per share of Common Stock purchased on the exercise of such Option shall not be
less than one hundred ten percent (110%) of the Fair Market Value of a share of
Common Stock on the date the Option is granted.

7.03 Maximum Term of Option
     The maximum time period in which an Option may be exercised shall be
determined by the Committee on the date of grant, except that no Option shall be
exercisable after the expiration of ten (10) years from the date such Option was
granted (or five (5) years from the date such Option was granted in the event of
an Incentive Stock Option granted to a Ten Percent Shareholder).

7.04 Exercise
     Subject to the provisions of this Plan and the applicable Agreement, an
Option may be exercised in whole at any time or in part from time to time at
such times and in compliance with such requirements as the Committee shall
determine; provided, however, that Incentive Stock Options (granted under the
Plan and all plans of the Company and its Affiliates) may not be first
exercisable in a calendar year for shares of Common Stock having a Fair Market
Value (determined as of the date the Option is granted) exceeding $100,000. If
the limitation is exceeded, the Options that cause the limitation to be exceeded
shall be treated as nonqualified stock options. An Option granted under this
Plan may be exercised with respect to any number of whole shares less than the
full number for which the Option could be exercised. A partial exercise of an
Option shall not affect the right to exercise the Option from time to time in
accordance with this Plan and the applicable Agreement with respect to the
remaining shares subject to the Option. The exercise of an Option shall result
in the termination of the Corresponding SAR to the extent of the number of
shares with respect to which the Option is exercised.

7.05 Payment
     Subject to rules established by the Committee and unless otherwise provided
in an Agreement, payment of all or part of the Option price shall be made in
cash or cash equivalent acceptable to the Committee. If the Agreement so
provides, the Committee, in its discretion and provided applicable law so
permits, may allow a Participant to pay all or part of the Option price (a) by
surrendering (actually or by attestation) shares of Common Stock to the Company
that the Participant already owns and, if necessary to avoid adverse accounting
consequences, has held for at least six (6) months; (b) by a cashless exercise
through a broker; (c) by means of a “net

-11-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



exercise” procedure; (d) by such other medium of payment as the Committee, in
its discretion, shall authorize; or (e) by any combination of the aforementioned
methods of payment. If shares of Common Stock are used to pay all or part of the
Option price, the sum of the cash and cash equivalent and the Fair Market Value
(determined as of the day preceding the date of exercise) of the shares
surrendered must not be less than the Option price of the shares for which the
Option is being exercised.

7.06 Stockholder Rights
     No Participant shall have any rights as a stockholder with respect to
shares subject to his or her Option until the date of exercise of such Option
and the issuance of the shares of Common Stock.

7.07 Disposition of Shares
     A Participant shall notify the Company of any sale or other disposition of
shares of Common Stock acquired pursuant to an Option that was designated an
Incentive Stock Option if such sale or disposition occurs (a) within two
(2) years of the grant of an Option or (b) within one (1) year of the issuance
of shares of Common Stock to the Participant. Such notice shall be in writing
and directed to the Secretary of the Company.

7.08 No Liability of Company
     The Company shall not be liable to any Participant or any other Person if
the Internal Revenue Service or any court or other authority having jurisdiction
over such matter determines for any reason that an Option intended to be an
Incentive Stock Option and granted hereunder does not qualify as an Incentive
Stock Option.

ARTICLE VIII
SARS

8.01 Grant
     Subject to the eligibility provisions of Article V, the Committee will
designate each individual or entity to whom SARs are to be granted and will
specify the number of shares of Common Stock covered by such grant. In addition,
no Participant may be granted Corresponding SARs (under this Plan and all other
Incentive Stock Option plans of the Company and its Affiliates) that are related
to Incentive Stock Options which are first exercisable in any calendar year for
shares of Common Stock having an aggregate Fair Market Value (determined as of
the date the related Option is granted) that exceeds $100,000.

8.02 Maximum Term of SAR
     The maximum term of a SAR shall be determined by the Committee on the date
of grant, except that no SAR shall have a term of more than ten (10) years from
the date such SAR was granted (or five (5) years for a Corresponding SAR that is
related to an Incentive Stock Option and that is granted to a Ten Percent
Shareholder). No Corresponding SAR shall be exercisable

-12-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



or continue in existence after the expiration of the Option to which the
Corresponding SAR relates.

8.03 Exercise
     Subject to the provisions of this Plan and the applicable Agreement, a SAR
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Committee shall determine;
provided, however, that a SAR may be exercised only when the Fair Market Value
of the Common Stock that is subject to the exercise exceeds the Initial Value of
the SAR and a Corresponding SAR may be exercised only to the extent that the
related Option is exercisable. A SAR granted under this Plan may be exercised
with respect to any number of whole shares less than the full number for which
the SAR could be exercised. A partial exercise of a SAR shall not affect the
right to exercise the SAR from time to time in accordance with this Plan and the
applicable Agreement with respect to the remaining shares subject to the SAR.
The exercise of a Corresponding SAR shall result in the termination of the
related Option to the extent of the number of shares with respect to which the
SAR is exercised.

8.04 Settlement
     The amount payable to the Participant by the Company as a result of the
exercise of a SAR shall be settled by the issuance of shares of Common Stock
with a Fair Market Value that equals the amount payable. No fractional share
will be deliverable upon the exercise of a SAR.

8.05 Stockholder Rights
     No Participant shall, as a result of receiving a SAR, have any rights as a
stockholder of the Company or any Affiliate until the date that the SAR is
exercised and then only to the extent that the SAR is settled by the issuance of
Common Stock.

ARTICLE IX
RESTRICTED STOCK AWARDS

9.01 Award
     Subject to the eligibility provisions of Article V, the Committee will
designate each individual or entity to whom a Restricted Stock Award is to be
granted and will specify the number of shares of Common Stock covered by such
grant.

9.02 Vesting
     Subject to the Plan, the Committee, on the date of grant may, but need not,
prescribe that a Participant’s rights in the Restricted Stock Award shall be
forfeitable and nontransferable for a period of time or subject to such
conditions as may be set forth in the Agreement. Notwithstanding any provision
herein to the contrary, the Committee, in its sole discretion, may grant
Restricted Stock Awards that are nonforfeitable and transferable immediately
upon grant. By way of example and not of limitation, the Committee may prescribe
that a Participant’s rights

-13-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



in a Restricted Stock Award shall be forfeitable and nontransferable, subject to
the Plan and any applicable Agreement, upon (a) the attainment of objectively
determinable performance conditions based on the criteria described in
Article XV, (b) the Participant’s completion of a specified period of employment
or service with the Company or an Affiliate, (c) the Participant’s death,
disability or retirement or (d) satisfaction of a combination of any of the
foregoing factors. Notwithstanding the preceding sentences, if and to the extent
deemed necessary by the Committee, Restricted Stock Awards granted to Named
Executive Officers shall be forfeitable and nontransferable subject to
attainment of objectively determinable performance conditions based on the
criteria described in Article XV and shall be subject to the other requirements
set forth in Article XV so as to enable such Restricted Stock Award to qualify
as “qualified performance-based compensation” under the regulations promulgated
under Code Section 162(m). A Restricted Stock Award can only become
nonforfeitable and transferable during the Participant’s lifetime in the hands
of the Participant.

9.03 Maximum Restriction Period
     To the extent the Participant’s rights in a Restricted Stock Award are
forfeitable and nontransferable for a period of time, the Committee on the date
of grant shall determine the maximum period over which the rights may become
nonforfeitable and transferable, except that such period shall not exceed ten
(10) years from the date of grant.

9.04 Stockholder Rights
     Prior to their forfeiture (in accordance with the Plan and any applicable
Agreement and while the shares of Common Stock granted pursuant to the
Restricted Stock Award may be forfeited and are nontransferable), a Participant
will have all rights of a stockholder with respect to a Restricted Stock Award,
including the right to receive dividends and vote the shares; provided, however,
that during such period (a) a Participant may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of shares granted pursuant to a
Restricted Stock Award, (b) the Company shall retain custody of any certificates
evidencing shares granted pursuant to a Restricted Stock Award and (c) the
Participant will deliver to the Company a stock power, endorsed in blank, with
respect to each Restricted Stock Award. In lieu of retaining custody of the
certificates evidencing shares granted pursuant to a Restricted Stock Award, the
shares of Common Stock granted pursuant to the Restricted Stock Award may, in
the Committee’s discretion, be held in escrow by the Company or recorded as
outstanding by notation on the stock records of the Company until the
Participant’s interest in such shares of Common Stock vest. Notwithstanding the
preceding sentences, dividends payable with respect to Restricted Stock Awards
shall accumulate (without interest) and become payable in shares of Common Stock
to the Participant at the time, and only to the extent that, the portion of the
Restricted Stock Award to which the dividends relate has become transferable and
nonforfeitable. The limitations set forth in the preceding sentences shall not
apply after the shares granted under the Restricted Stock Award are transferable
and are no longer forfeitable.

-14-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE X
RESTRICTED STOCK UNITS

10.01 Grant
     Subject to the eligibility provisions of Article V, the Committee will
designate each individual or entity to whom a grant of Restricted Stock Units is
to be made and will specify the number of shares covered by such grant.

10.02 Earning the Award
     Subject to the Plan, the Committee, on the date of grant of the Restricted
Stock Units, shall prescribe that the Restricted Stock Units will be earned and
become payable subject to such conditions as are set forth in the Agreement. By
way of example and not of limitation, the Committee may prescribe that the
Restricted Stock Units will be earned and become payable upon (a) the
satisfaction of objectively determinable performance conditions based on the
criteria described in Article XV, (b) the Participant’s completion of a
specified period of employment or service with the Company or an Affiliate,
(c) the Participant’s death, disability or retirement or (d) satisfaction of a
combination of any of the foregoing factors. If and to the extent deemed
necessary by the Committee, Restricted Stock Units granted to Named Executive
Officers shall become payable upon the satisfaction of objectively determinable
performance conditions based on the criteria described in Article XV and shall
be subject to the other requirements set forth in Article XV so as to enable
such Restricted Stock Units to qualify as “qualified performance-based
compensation” under the regulations promulgated under Code Section 162(m).

10.03 Maximum Restricted Stock Unit Award Period
     The Committee, on the date of grant, shall determine the maximum period
over which Restricted Stock Units may be earned, except that such period shall
not exceed ten (10) years from the date of grant.

10.04 Payment
     The amount payable to the Participant by the Company when an Award of
Restricted Stock Units is earned shall be settled by the issuance of one share
of Common Stock for each Restricted Stock Unit that is earned. A fractional
share of Common Stock shall not be deliverable when an Award of Restricted Stock
Units is earned.

10.05 Stockholder Rights
     No Participant shall, as a result of receiving a grant of Restricted Stock
Units, have any rights as a stockholder until and then only to the extent that
the Restricted Stock Units are earned and settled in shares of Common Stock.
However, notwithstanding the foregoing, subject to the Plan, the Committee, in
its sole discretion, may set forth in the Agreement that, for so long as the
Participant holds any Restricted Stock Units, if the Company pays any cash
dividends on its Common Stock, then the number of outstanding Restricted Stock
Units covered by the Agreement shall be increased by the number of Restricted
Stock Units, rounded down to the

-15-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



nearest whole number, equal to (i) the product of the number of the
Participant’s outstanding Restricted Stock Units as of the record date for such
dividend multiplied by the per share amount of the dividend divided by (ii) the
Fair Market Value of a share of Common Stock on the payment date of such
dividend. In the event such additional Restricted Stock Units are awarded, such
Restricted Stock Units shall be subject to the same terms and conditions set
forth in the Plan and the Agreement as the outstanding Restricted Stock Units
with respect to which they were granted. The limitations set forth in the
preceding sentences shall not apply after the Restricted Stock Units become
earned and payable and shares are issued thereunder.

ARTICLE XI
INCENTIVE AWARDS

11.01 Grant
     Subject to the eligibility provisions of Article V, the Committee will
designate each individual or entity to whom Incentive Awards are to be granted.
All Incentive Awards shall be determined exclusively by the Committee under the
procedures established by the Committee.

11.02 Earning the Award
     Subject to the Plan, the Committee, on the date of grant of an Incentive
Award, shall specify in the applicable Agreement the terms and conditions which
govern the grant, including, without limitation, whether the Participant to be
entitled to payment must be employed or providing services to the Company or an
Affiliate at the time the Incentive Award is to be paid. By way of example and
not of limitation, the Committee may prescribe that the Incentive Award shall be
earned and payable upon (a) the satisfaction of objectively determinable
performance conditions based on the criteria described in Article XV, (b) the
Participant’s completion of a specified period of employment or service with the
Company or an Affiliate, (c) the Participant’s death, disability or retirement
or (d) satisfaction of a combination of any of the foregoing factors. If and to
the extent deemed necessary by the Committee, Incentive Awards granted to Named
Executive Officers shall be earned and become payable upon the satisfaction of
objectively determinable performance conditions based on the criteria described
in Article XV and shall be subject to the other requirements set forth in
Article XV so as to enable the Incentive Awards to qualify as “qualified
performance-based compensation” under the regulations promulgated under Code
Section 162(m).

11.03 Maximum Incentive Award Period
     The Committee, at the time an Incentive Award is made, shall determine the
maximum period over which the Incentive Award may be earned, except that such
period shall not exceed ten (10) years from the date of grant.

11.04 Payment
     The amount payable to the Participant by the Company when an Incentive
Award is earned shall be settled by the issuance of shares of Common Stock with
a Fair Market Value that

-16-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



equals the amount payable. A fractional share of Common Stock shall not be
deliverable when an Incentive Award is earned.

11.05 Stockholder Rights
     No Participant shall, as a result of receiving an Incentive Award, have any
rights as a stockholder of the Company or any Affiliate on account of such
Incentive Award, unless and then only to the extent that the Incentive Award is
earned and settled in shares of Common Stock.

ARTICLE XII
OTHER STOCK-BASED AWARDS

12.01 Other Stock-Based Awards
     The Committee is authorized, subject to limitations under applicable law,
to grant to a Participant such other Awards that may be denominated or payable
in, valued in whole or in part by reference to or otherwise based on shares of
Common Stock, including, without limitation, convertible or exchangeable
securities and other rights convertible or exchangeable into shares of Common
Stock or the cash value of shares of Common Stock. Subject to the Plan, the
Committee shall determine the terms and conditions of any such Other Stock-Based
Awards. Common Stock delivered pursuant to an Other Stock-Based Award in the
nature of purchase rights shall be purchased for such consideration not less
than the Fair Market Value of the shares of Common Stock as of the date the
Other Stock-Based Award is granted, and may be paid for at such times, by such
methods, and in the form of shares of Common Stock or other Awards, as the
Committee shall determine. The maximum time period in which an Other Stock-Based
Award in the nature of purchase rights may be exercised shall be determined by
the Committee on the date of grant, except that no Other Stock-Based Award in
the nature of purchase rights shall be exercisable after the expiration of ten
(10) years from the date such Other Stock-Based Award was granted. Cash Awards,
as an element of or supplement to any other Award under the Plan, may not be
granted pursuant to this Plan.

12.02 Bonus Stock and Awards in Lieu of Other Obligations
     The Committee also is authorized (i) to grant to a Participant shares of
Common Stock as a bonus, (ii) to grant shares of Common Stock or other Awards in
lieu of other obligations of the Company or any Affiliate to pay cash or to
deliver other property under any other plans or compensatory arrangements of the
Company or any Affiliate, (iii) to use available shares of Common Stock as the
form of payment for compensation, grants or rights earned or due under any other
compensation plans or arrangements of the Company or any Affiliate, and (iv) to
grant as alternatives to or replacements of Awards granted or outstanding under
the Plan or any other plan or arrangement of the Company or any Affiliate,
subject to the Plan and such terms as shall be determined by the Committee and
the overall limitation on the number of shares of Common Stock that may be
issued under the Plan. Notwithstanding any other provision hereof, shares of
Common Stock or other securities delivered to a Participant pursuant to a
purchase right granted under this Plan shall be purchased for consideration, the
Fair Market Value of which shall not be

-17-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



less than the Fair Market Value of such shares of Common Stock or other
securities as of the date such purchase right is granted.

ARTICLE XIII
DIVIDEND EQUIVALENTS
     The Committee is authorized to grant Dividend Equivalents to a Participant
which may be awarded on a free-standing basis or in connection with another
Award. Subject to the Plan, the Committee may provide that Dividend Equivalents
shall be paid or distributed in shares of Common Stock when accrued or shall be
deemed to have been reinvested in additional shares of Common Stock or other
Awards, subject to restrictions on transferability, risk of forfeiture and such
other terms as the Committee may specify and set forth in the applicable
Agreement. Notwithstanding the foregoing, no Dividend Equivalents may be awarded
in connection with an Option, SAR or Other Stock-Based Award in the nature of
purchase rights.

ARTICLE XIV
TERMS APPLICABLE TO ALL AWARDS

14.01 Written Agreement
     Each Award shall be evidenced by a written Agreement (including any
amendment or supplement thereto) between the Company and the Participant
specifying the terms and conditions of the Award granted to such Participant.
Each Agreement should specify whether the Award is intended to be a Non-409A
Award or a 409A Award.

14.02 Nontransferability
     Except as provided in Section 14.03 below, each Award granted under this
Plan shall be nontransferable except by will or by the laws of descent and
distribution or pursuant to the terms of a valid qualified domestic relations
order. In the event of any transfer of an Option or Corresponding SAR (by the
Participant or his transferee), the Option and Corresponding SAR that relates to
such Option must be transferred to the same Person or Persons or entity or
entities. Except as provided in Section 14.03 below, during the lifetime of the
Participant to whom the Option or SAR is granted, the Option or SAR may be
exercised only by the Participant. No right or interest of a Participant in any
Award shall be liable for, or subject to, any lien, obligation, or liability of
such Participant or his transferee.

14.03 Transferable Awards
     Section 14.02 to the contrary notwithstanding, if the Agreement so
provides, an Award that is not an Incentive Stock Option or a Corresponding SAR
that relates to an Incentive Stock Option may be transferred by a Participant to
any of such class of transferees who can be included in the class of transferees
who may rely on a Form S-8 Registration Statement under the Securities Act of
1933 to sell shares issuable upon exercise or payment of such Awards granted
under the Plan. Any such transfer will be permitted only if (a) the Participant
does not receive any consideration for the transfer, (b) the Committee expressly
approves the transfer and (c) the transfer is on such terms and conditions as
are appropriate for the class of transferees who may

-18-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



rely on the Form S-8 Registration Statement. The holder of the Award transferred
pursuant to this Section shall be bound by the same terms and conditions that
governed the Award during the period that it was held by the Participant;
provided, however, that such transferee may not transfer the Award except by
will or the laws of descent and distribution. In the event of any transfer of an
Option that is not an Incentive Stock Option or a Corresponding SAR that relates
to an Incentive Stock Option (by the Participant or his transferee), the Option
and Corresponding SAR that relates to such Option must be transferred to the
same Person or Persons or entity or entities. Unless transferred as provided in
Section 9.04, a Restricted Stock Award may not be transferred prior to becoming
non-forfeitable and transferable.

14.04 Participant Status
     If the terms of any Award provide that it may be exercised or paid only
during employment or continued service or within a specified period of time
after termination of employment or continued service, the Committee may decide
to what extent leaves of absence for governmental or military service, illness,
temporary disability or other reasons shall not be deemed interruptions of
continuous employment or service. For purposes of the Plan, employment and
continued service shall be deemed to exist between the Participant and the
Company and/or an Affiliate if, at the time of the determination, the
Participant is a director, officer, employee, consultant or advisor of the
Company or an Affiliate. A Participant on military leave, sick leave or other
bona fide leave of absence shall continue to be considered an employee for
purposes of the Plan during such leave if the period of leave does not exceed
three (3) months, or, if longer, so long as the individual’s right to
re-employment with the Company or any of its Affiliates is guaranteed either by
statute or by contract. If the period of leave exceeds three (3) months, and the
individual’s right to re-employment is not guaranteed by statute or by contract,
the employment shall be deemed to be terminated on the first day after the end
of such three (3) month period. Except as may otherwise be expressly provided in
an Agreement, Awards granted to a director, officer, employee, consultant or
advisor shall not be affected by any change in the status of the Participant so
long as the Participant continues to be a director, officer, employee,
consultant or advisor to the Company or any of its Affiliates (regardless of
having changed from one to the other or having been transferred from one entity
to another). The Participant’s employment or continued service shall not be
considered interrupted in the event the Committee, in its discretion, and as
specified at or prior to such occurrence, determines there is no interruption in
the case of a spin-off, sale or disposition of the Participant’s employer from
the Company or an Affiliate, except that if the Committee does not otherwise
specify such at or such prior to such occurrence, the Participant will be deemed
to have a termination of employment or continuous service to the extent the
Affiliate that employs the Participant is no longer the Company or an entity
that qualifies as an Affiliate. The foregoing provisions apply to a 409A Award
only to the extent Code Section 409A does not otherwise treat the Participant as
continuing in service or employment or as having a separation from service at an
earlier time.

14.05 Change in Control
     Notwithstanding any provision of any Agreement to the contrary, in the
event of or in anticipation of a Change in Control (and only to the extent
permitted by Code Section 409A for a 409A Award), the Committee, in its
discretion, may (a) declare that some or all outstanding

-19-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Awards previously granted under the Plan, whether or not then exercisable or
payable, shall terminate as of a date before or on the Change in Control without
any payment to the holder of the Award, provided the Committee gives prior
written notice to the Participants of such termination and gives such
Participants the right to exercise their outstanding Awards for a reasonable
time before such date to the extent then exercisable (or to the extent such
Awards would be exercisable as of the Control Change Date), (b) terminate before
or on the Control Change Date some or all outstanding Awards previously granted
under the Plan, whether or not then exercisable or payable, in consideration of
payment to the holder of the Award, with respect to each share of Common Stock
for which the Award is then exercisable or payable (or for which the Award would
have been exercisable or payable as of the Control Change Date), of the excess,
if any, of the Fair Market Value on such date of the Common Stock subject to
such portion of the Award over the Option price or Initial Value (if applicable)
(provided that outstanding Awards that are not then exercisable or payable and
that would not become exercisable or payable on the Control Change Date, and
Options and SARs with respect to which the Fair Market Value of the Common Stock
subject to the Options or SARs does not exceed the Option price or Initial
Value, shall be cancelled without any payment therefor) or (c) take such other
action as the Committee determines to be reasonable under the circumstances to
permit the Participant to realize the value of the Award (which value for
purposes of Awards that are not then exercisable or payable and that would not
become exercisable or payable as of the Control Change Date, and Options and
SARs with respect to which the Fair Market Value of the Common Stock subject to
the Award does not exceed the Option price or Initial Value, shall be deemed to
be zero). The payment described in (b) above shall be made only in cash, shares
of stock or some combination thereof. The Committee may take the actions
described in (a), (b) or (c) above with respect to Awards that are not then
exercisable or payable whether or not the Participant will receive any payment
therefor. The Committee, in its discretion, may take any of the actions
described in this Section contingent on consummation of the Change in Control
and with respect to some or all outstanding Awards, whether or not then
exercisable or payable, or on an Award-by-Award basis, which actions need not be
uniform with respect to all outstanding Awards. However, Awards shall not be
terminated to the extent that written provision is made for their continuance,
assumption or substitution by the Company or a successor employer or its parent
or subsidiary in connection with the Change in Control. Except as otherwise
provided in the Agreement covering the Award, if a Participant who is employed
by (or a director of or other service provider to) the Company or any Affiliate
at the time of the Change in Control then holds (i) one or more Options, SARs or
Other Stock-Based Awards that are in the nature of purchase rights, all such
Options, SARs and Other Stock-Based Awards shall become fully exercisable on and
after the Change in Control (subject to the expiration provisions otherwise
applicable to such Awards), and any shares of Common Stock purchased by the
Participant under such Awards following such Change of Control shall be fully
vested upon exercise, and (ii) one or more Full Value Awards, such Full Value
Awards shall become fully vested on the date of the Change of Control; provided,
however, that, if the amount of the Award where the vesting is to be determined
is based on the level of performance achieved, the target level performance
shall be deemed to have been achieved.

-20-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



14.06 Stand-Alone, Additional, Tandem and Substitute Awards
     Subject to Section 19.10 below, Awards granted under the Plan may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution or exchange for, any other Award or any Award
granted under another plan of the Company or any Affiliate or any entity
acquired by the Company or any Affiliate or any other right of a Participant to
receive payment from the Company or any Affiliate; provided, however, that a
409A Award may not be granted in tandem with a Non-409A Award. Awards granted in
addition to or in tandem with another Award or Awards may be granted either at
the same time as or at a different time from the grant of such other Award or
Awards. Subject to applicable law and the restrictions on 409A Awards and
repricings in Section 19.10 below, the Committee may determine that, in granting
a new Award, the in-the-money value or Fair Market Value of any surrendered
Award or Awards or the value of any other right to payment surrendered by the
Participant may be applied to the purchase of any other Award or Awards.

14.07 Form and Timing of Payment; Deferrals
     Subject to the terms of the Plan and any applicable Agreement, payments to
be made by the Company or an Affiliate upon the exercise of an Option or
settlement of any other Award may be made in the form of shares of Common Stock
or other Awards, as the Committee may determine and set forth in the applicable
Agreement, and may be made in a single payment or transfer, in installments or
on a deferred basis. The settlement of an Award may be accelerated, in the
discretion of the Committee or upon the occurrence of one or more specified
events set forth in the applicable Agreement (and to the extent permitted by the
Plan and Code Section 409A). Subject to the Plan, installment or deferred
payments may be required by the Committee or permitted at the election of the
Participant on the terms and conditions established by the Committee. Payments
may include, without limitation, provisions for the payment or crediting of
reasonable interest on installments or deferred payments or the grant or
crediting of Dividend Equivalents or other amounts in respect of installment or
deferred payments denominated in shares of Common Stock. In the case of any 409A
Award that is vested and no longer subject to a substantial risk of forfeiture
(within the meaning of Code Sections 83 and 409A), such Award may be distributed
to the Participant, upon application of the Participant to the Committee, if the
Participant has an unforeseeable emergency within the meaning of Code
Section 409A. Notwithstanding any other provision of the Plan, however, no
dividends payable with respect to an Award or Dividend Equivalents may be paid
in connection with any Awards or Dividend Equivalents that are to become
nonforfeitable and transferable or earned and payable based upon performance
conditions unless and until the performance conditions are satisfied, and any
such dividends and Dividend Equivalents will accumulate (without interest) and
become payable to the Participant at the time, and only to the extent that, the
applicable Awards or Dividend Equivalents have become non-forfeitable and
transferable or earned and payable upon satisfaction of the relevant performance
conditions.

14.08 Time and Method of Exercise or Settlement
     The Committee shall determine and set forth in the Agreement the time or
times at which Awards granted under the Plan may be exercised or settled in
whole or in part and shall set forth in the Agreement the rules regarding the
exercise, settlement and/or termination of Awards upon

-21-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



the Participant’s death, disability, termination of employment or ceasing to be
a director. Notwithstanding any other provision of the Plan, however, if an
Award is to become exercisable, nonforfeitable and transferable or earned and
payable on the completion of a specified period of employment or service with
the Company or any Affiliate, without the achievement of any performance
conditions being required, and the Award is not being granted in lieu of any
other vested compensation the participant is to receive, then the required
period of employment or service for the Award to become exercisable,
non-forfeitable and transferable or earned and payable shall be not less than
three (3) years or ratably (whether monthly, quarterly, annually or otherwise)
over not less than three (3) years (subject to acceleration of vesting, to the
extent permitted by the Plan and the Committee, in the event of a Change in
Control or the Participant’s death, disability, retirement or involuntary
termination of employment or service); provided, however, that the foregoing
limitation will not apply to any Award that is granted as an inducement to a
person being hired or rehired by the Company or any Affiliate; and provided,
further, that the Committee in its discretion may modify or accelerate the
vesting schedule of an Award (subject to the other provisions of the Plan) only
so long as the revised vesting schedule will not be any more rapid than the
minimum vesting schedule described above (subject to permitted accelerations).

ARTICLE XV
QUALIFIED PERFORMANCE-BASED COMPENSATION

15.01 Performance Conditions
     In accordance with the Plan, the Committee may prescribe that Awards will
become exercisable, nonforfeitable and transferable and earned and payable based
on objectively determinable performance conditions. Objectively determinable
performance conditions are performance conditions (a) that are established in
writing (i) at the time of grant or (ii) no later than the earlier of (x) ninety
(90) days after the beginning of the period of service to which they relate and
(y) before the lapse of twenty-five percent (25%) of the period of service to
which they relate; (b) that are uncertain of achievement at the time they are
established; and (c) the achievement of which is determinable by a third party
with knowledge of the relevant facts. The performance conditions may include any
or any combination of the following: (a) total return to shareholders; (b) cash
flow (including, but not limited to, operating cash flow, free cash flow and
cash flow return on capital); (c) return on assets (net or otherwise), capital,
equity or sales; (d) stock price (including, but not limited to, growth
measures); (e) basic or diluted earnings per share (before or after taxes);
(f) reduction of outstanding debt; (g) extension of maturity dates of
outstanding debt; (h) gross, operating or net earnings (income or other
revenues) before or after taxes; (i) tangible net worth; (j) return on
investments; (k) cash flow per share; (l) book value per share; (m) gross or
operating margins; (n) customers; (o) Fair Market Value of the Company or any
Affiliate; (p) market share; (q) level of expenses or other costs; (r) gross,
operating or net revenue; (s) earnings before interest, taxes, depreciation
and/or amortization (“EBITDA”); (t) EBITDA adjusted for restructuring and exit
charges, stock-based compensation, material severance obligations and/or unusual
or extraordinary events; (u) earnings before interest and taxes (“EBIT”);
(v) adjusted EBIT; (w) EBITDA or EBIT less capital expenditures;
(x) productivity ratios; (y) expense targets; (z) objective measures of customer
satisfaction; (aa) working capital targets; (bb) objective measures of economic
value added; (cc) inventory

-22-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



control; (dd) customer retention; (ee) competitive market metrics; (ff) employee
retention; (gg) timely completion of new product rollouts; (hh) timely launch of
new facilities; (ii) objective measures of personal targets, goals or completion
of projects; or (jj) peer group comparisons of any of the aforementioned
performance conditions. Performance conditions may be related to a specific
customer or group of customers or geographic region. The form of the performance
conditions may be measured on a Company, Affiliate, division, business unit,
service line, segment or geographic basis or any combination thereof.
Performance goals may reflect absolute entity performance or a relative
comparison of entity performance to the performance of a peer group of entities
or other external measure of the selected performance conditions. Profits,
earnings and revenues used for any performance condition measurement may exclude
any extraordinary or non-recurring items. The performance conditions may, but
need not, be based upon an increase or positive result under the aforementioned
business criteria and could include, for example and not by way of limitation,
maintaining the status quo or limiting the economic losses (measured, in each
case, by reference to the specific business criteria). The performance
conditions may not include solely the mere continued employment of the
Participant. However, the Award may become exercisable, nonforfeitable and
transferable or earned and payable contingent on the Participant’s continued
employment or service, and/or employment or service at the time the Award
becomes exercisable, nonforfeitable and transferable or earned and payable, in
addition to the performance conditions described above. The Committee shall have
the sole discretion to select one or more periods of time over which the
attainment of one or more of the foregoing performance conditions will be
measured for the purpose of determining a Participant’s right to, and the
settlement of, an Award that will become exercisable, nonforfeitable and
transferable or earned and payable based on performance conditions, except that
the length of the performance period shall not be less than one year, except in
the case of newly-hired or newly-promoted employees and, to the extent permitted
by the Committee, in the event of the Participant’s death, disability,
retirement or involuntary termination of employment or service.

15.02 Establishing the Amount of the Award
     The amount of the Award that will become exercisable, nonforfeitable and
transferable or earned and payable if the performance conditions are obtained
(or an objective formula for, or method of, computing such amount) also must be
established at the time set forth in Section 15.01 above. Notwithstanding the
preceding sentence, the Committee may, in its sole discretion, reduce the amount
of the Award that will become exercisable, nonforfeitable and transferable or
earned and payable, as applicable, if the Committee determines that such
reduction is appropriate under the facts and circumstances. In no event shall
the Committee have the discretion to increase the amount of the Award that will
become exercisable, nonforfeitable and transferable or earned and payable.

15.03 Earning the Award
     If the Committee, on the date of grant, prescribes that an Award shall
become exercisable, nonforfeitable and transferable or earned and payable only
upon the attainment of any of the above performance conditions, the Award shall
become exercisable, nonforfeitable and transferable or earned and payable only
to the extent that the Committee certifies in writing

-23-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



that such conditions have been achieved. An Award will not satisfy the
requirements of this Article XV to constitute “qualified performance-based
compensation” if the facts and circumstances indicate the Award will become
exercisable, nonforfeitable and transferable or earned and payable regardless of
whether the performance conditions are attained. However, an Award does not fail
to meet the requirements of this Article XV merely because the Award would
become exercisable, nonforfeitable and transferable or earned and payable upon
the Participant’s death or disability or upon a Change in Control, although an
Award that actually becomes exercisable, nonforfeitable and transferable or
earned and payable on account of those events prior to the attainment of the
performance conditions would not constitute “qualified performance-based
compensation” under Code Section 162(m). In determining if the performance
conditions have been achieved, the Committee may adjust the performance targets
in the event of any unbudgeted acquisition, divestiture or other unexpected
fundamental change in the business of the Company, an Affiliate or business unit
or in any product that is material taken as a whole as appropriate to fairly and
equitably determine if the Award is to become exercisable, nonforfeitable and
transferable or earned and payable pursuant to the conditions set forth in the
Award. Additionally, in determining if such performance conditions have been
achieved, the Committee also may adjust the performance targets in the event of
any (a) unanticipated asset write-downs or impairment charges, (b) litigation or
claim judgments or settlements thereof, (c) changes in tax laws, accounting
principles or other laws or provisions affecting reported results, (d) accruals
for reorganization or restructuring programs, or extraordinary non-reoccurring
items as described in Accounting Principles Board Opinion No. 30 or as described
in management’s discussion and analysis of the financial condition and results
of operations appearing in the Company’s Annual Report on Form 10-K for the
applicable year, (e) acquisitions or dispositions or (f) foreign exchange gains
or losses. To the extent any such adjustments affect Awards, the intent is that
they shall be in a form that allows the Award to continue to meet the
requirements of Code Section 162(m) for deductibility.

15.04 Performance Awards
     The purpose of this Article XV is to permit the grant of Awards that
constitute “qualified performance-based compensation” within the meaning of Code
Section 162(m). The Committee may specify that the Award is intended to
constitute “qualified performance-based compensation” by conditioning the right
of the Participant to exercise the Award or have it settled, and the timing
thereof, upon achievement or satisfaction of any of the performance criteria and
conditions set forth in this Article XV. Notwithstanding the foregoing, the
Committee may grant an Award that is subject to the achievement or satisfaction
of performance conditions that are not set forth herein to the extent the
Committee does not intend for such Award to constitute “qualified
performance-based compensation” within the meaning of Code Section 162(m).

-24-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE XVI
ADJUSTMENT UPON CHANGE IN COMMON STOCK

16.01 General Adjustments
     The maximum number of shares of Common Stock that may be issued pursuant to
Awards, the terms of outstanding Awards and the per individual limitations on
the number of shares of Common Stock that may be issued pursuant to Awards shall
be adjusted as the Committee shall determine to be equitably required in the
event (a) there occurs a reorganization, recapitalization, stock split,
spin-off, split-off, stock dividend, issuance of stock rights, combination of
shares, merger, consolidation or distribution to stockholders other than a cash
dividend; (b) the Company engages in a transaction Code Section 424 describes;
or (c) there occurs any other transaction or event which, in the judgment of the
Committee, necessitates such action to prevent an enlargement or dilution of
Participants’ rights as a result of any such transaction or event. In that
respect, the Committee shall make such adjustments as are necessary in the
number or kind of shares of Common Stock or securities which are subject to the
Award, the exercise price or Initial Value of the Award and such other
adjustments as are appropriate in the discretion of the Committee. Such
adjustments may provide for the elimination of fractional shares that might
otherwise be subject to Awards without any payment therefor. Notwithstanding the
foregoing, the conversion of one or more outstanding shares of preferred stock
or convertible debentures that the Company may issue from time to time into
Common Stock shall not in and of itself require any adjustment under this
Article XVI. Any determination made under this Article XVI by the Committee
shall be final and conclusive.

16.02 Substitute Awards
     The Committee may grant Awards in substitution for Options, SARs,
restricted stock, Restricted Stock Units, Incentive Awards or similar Awards
held by an individual who becomes an employee of the Company or an Affiliate in
connection with a transaction described in the first paragraph of this
Article XVI. Notwithstanding any provision of the Plan (other than the
limitation of Section 6.02), the terms of such substituted Awards shall be as
the Committee, in its discretion, determines is appropriate.

16.03 Limitation On Adjustments
     Notwithstanding the foregoing, no adjustment hereunder shall be authorized
or made if and to the extent the existence of such authority or action (a) would
cause Awards under the Plan that are intended to qualify as “qualified
performance-based compensation” under Code Section 162(m) to otherwise fail to
qualify as “qualified performance-based compensation,” (b) would cause the
Committee to be deemed to have the authority to change the targets, within the
meaning of Code Section 162(m), under performance goals or relating to Awards
granted to Named Executive Officers and intended to qualify as “qualified
performance-based compensation” under Code Section 162(m), (c) would cause a
Non-409A Award to be subject to Code Section 409A or (d) would violate Code
Section 409A for a 409A Award, unless the Committee determines that such
adjustment is necessary and specifically acknowledges that the adjustment will
be made notwithstanding any such result.

-25-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE XVII
COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

17.01 Compliance
     No Option or SAR shall be exercisable, no Restricted Stock Award,
Restricted Stock Unit, Incentive Award, Other Stock-Based Award or Dividend
Equivalents shall be granted or settled, no shares of Common Stock shall be
issued, no certificates for shares of Common Stock shall be delivered and no
payment shall be made under this Plan except in compliance with all applicable
federal and state laws and regulations (including, without limitation,
withholding tax requirements), any listing agreement to which the Company is a
party and the rules of all domestic stock exchanges on which the Company’s
shares may be listed. The Company shall have the right to rely on an opinion of
its counsel as to such compliance. Any stock certificate evidencing shares of
Common Stock issued pursuant to an Award may bear such legends and statements as
the Committee may deem advisable to assure compliance with federal and state
laws and regulations and to reflect any other restrictions applicable to such
shares as the Committee otherwise deems appropriate. No Option or SAR shall be
exercisable, no Restricted Stock Award, Restricted Stock Unit, Incentive Award,
Other Stock-Based Award or Dividend Equivalents shall be granted or settled, no
shares of Common Stock shall be issued, no certificate for shares of Common
Stock shall be delivered and no payment shall be made under this Plan until the
Company has obtained such consent or approval as the Committee may deem
advisable from regulatory bodies having jurisdiction over such matters.

17.02 Forfeiture of Payment
     A Participant shall be required to forfeit any and all rights under Awards
or to reimburse the Company for any payment under any Award (with interest as
necessary to avoid imputed interest or original issue discount under the Code or
as otherwise required by applicable law) to the extent applicable law requires
such forfeiture or reimbursement.

ARTICLE XVIII
LIMITATION ON BENEFITS
     Despite any other provisions of this Plan to the contrary, if the receipt
of any payments or benefits under this Plan would subject a Participant to tax
under Code Section 4999, the Committee may determine whether some amount of
payments or benefits would meet the definition of a “Reduced Amount.” If the
Committee determines that there is a Reduced Amount, the total payments or
benefits to the Participant under all Awards must be reduced to such Reduced
Amount, but not below zero. If the Committee determines that the benefits and
payments must be reduced to the Reduced Amount, the Company must promptly notify
the Participant of that determination, with a copy of the detailed calculations
by the Committee. All determinations of the Committee under this Article XVIII
are final, conclusive and binding upon the Company and the Participant. It is
the intention of the Company and the Participant to reduce the payments under
this Plan only if the aggregate Net After Tax Receipts to the Participant would
thereby be increased. As result of the uncertainty in the application of Code
Section 4999 at the time of the initial determination by the Committee under
this Article XVIII,

-26-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



however, it is possible that amounts will have been paid under the Plan to or
for the benefit of a Participant which should not have been so paid
(“Overpayment”) or that additional amounts which will not have been paid under
the Plan to or for the benefit of a Participant could have been so paid
(“Underpayment”), in each case consistent with the calculation of the Reduced
Amount. If the Committee, based either upon the assertion of a deficiency by the
Internal Revenue Service against the Company or the Participant, which the
Committee believes has a high probability of success, or controlling precedent
or other substantial authority, determines that an Overpayment has been made,
any such Overpayment must be treated for all purposes as a loan, to the extent
permitted by applicable law, which the Participant must repay to the Company
together with interest at the applicable federal rate under Code
Section 7872(f)(2); provided, however, that no such loan may be deemed to have
been made and no amount shall be payable by the Participant to the Company if
and to the extent such deemed loan and payment would not either reduce the
amount on which the Participant is subject to tax under Code Sections 1, 3101 or
4999 or generate a refund of such taxes. If the Committee, based upon
controlling precedent or other substantial authority, determines that an
Underpayment has occurred, the Committee must promptly notify the Company of the
amount of the Underpayment, which then shall be paid promptly to the Participant
but no later than the end of the Participant’s taxable year next following the
Participant’s taxable year in which the determination is made that the
Underpayment has occurred. For purposes of this Section, (a) “Net After Tax
Receipt” means the Present Value of a payment under this Plan net of all taxes
imposed on Participant with respect thereto under Code Sections 1, 3101 and
4999, determined by applying the highest marginal rate under Code Section 1
which applies to the Participant’s taxable income for the applicable taxable
year; (b) “Present Value” means the value determined in accordance with Code
Section 280G(d)(4); and (c) “Reduced Amount” means the smallest aggregate amount
of all payments and benefits under this Plan which (i) is less than the sum of
all payments and benefits under this Plan and (ii) results in aggregate Net
After Tax Receipts which are equal to or greater than the Net After Tax Receipts
which would result if the aggregate payments and benefits under this Plan were
any other amount less than the sum of all payments and benefits to be made under
this Plan.

ARTICLE XIX
GENERAL PROVISIONS

19.01 Effect on Employment and Service
     Neither the adoption of this Plan, its operation nor any documents
describing or referring to this Plan (or any part thereof), shall confer upon
any individual or entity any right to continue in the employ or service of the
Company or an Affiliate or in any way affect any right and power of the Company
or an Affiliate to terminate the employment or service of any individual or
entity at any time with or without assigning a reason therefor.

19.02 Unfunded Plan
     This Plan, insofar as it provides for Awards, shall be unfunded, and the
Company shall not be required to segregate any assets that may at any time be
represented by Awards under this Plan. Any liability of the Company to any
Person with respect to any Award under this Plan

-27-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



shall be based solely upon any contractual obligations that may be created
pursuant to this Plan. No such obligation of the Company shall be deemed to be
secured by any pledge of, or other encumbrance on, any property of the Company.

19.03 Rules of Construction
     Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation or
other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.

19.04 Tax Withholding and Reporting
     Unless an Agreement provides otherwise, each Participant shall be
responsible for satisfying in cash or by check (bank check, certified check or
personal check), money order or wire transfer any income and employment
(including, without limitation, Social Security and Medicare) tax withholding
obligations, if applicable, attributable to participation in the Plan and the
grant, exercise, vesting or payment of Awards granted hereunder (including the
making of a Code Section 83(b) election with respect to an Award). In accordance
with procedures that the Committee establishes, the Committee, to the extent
applicable law permits, may allow a Participant to pay any such applicable
amounts (a) by surrendering (actually or by attestation) shares of Common Stock
that the Participant already owns and, if necessary to avoid adverse accounting
consequences, has held for at least six (6) months (but only for the minimum
required withholding); (b) by a cashless exercise, or surrender of shares of
Common Stock already owned, through a broker; (c) by means of a “net exercise”
procedure by the surrender of shares of Common Stock to which the Participant is
otherwise entitled under the Award; (d) by such other medium of payment as the
Committee, in its discretion, shall authorize; or (e) by any combination of the
aforementioned methods of payment. The Company shall comply with all such
reporting and other requirements relating to the administration of this Plan and
the grant, exercise, vesting or payment of any Award hereunder as applicable law
requires. Nevertheless, shares of Common Stock that the Company reacquires in
connection with any tax withholding will still be deemed issued and will not be
available for issuance pursuant to future Awards under the Plan.

19.05 Code Section 83(b) Election
     No election under Code Section 83(b) (to include in gross income in the
year of transfer the amounts specified in Code Section 83(b)) or under similar
laws may be made unless expressly permitted by the terms of the Award or by
action of the Committee in writing prior to the making of such election. In any
case in which a Participant is permitted to make such an election in connection
with an Award, the Participant shall notify the Company of such election within
ten (10) days of filing notice of the election with the Internal Revenue Service
or other governmental authority, in addition to any filing and notification
required pursuant to regulations issued under Code Section 83(b) or other
applicable provisions.

-28-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



19.06 Reservation of Shares
     The Company, during the term of this Plan, shall at all times reserve and
keep available such number of shares of Common Stock as shall be sufficient to
satisfy the requirements of the Plan. Additionally, the Company, during the term
of this Plan, shall use its best efforts to seek to obtain from appropriate
regulatory agencies any requisite authorizations needed in order to issue and to
sell such number of shares of Common Stock as shall be sufficient to satisfy the
requirements of the Plan. However, the inability of the Company to obtain from
any such regulatory agency the requisite authorizations the Company’s counsel
deems to be necessary for the lawful issuance and sale of any shares of Common
Stock hereunder, or the inability of the Company to confirm to its satisfaction
that any issuance and sale of any shares of Common Stock hereunder will meet
applicable legal requirements, shall relieve the Company of any liability in
respect to the failure to issue or to sell such shares of Common Stock as to
which such requisite authority shall not have been obtained.

19.07 Governing Law
     This Plan and all Awards granted hereunder shall be governed by the laws of
the State of Delaware, except to the extent federal law applies.

19.08 Other Actions
     Nothing in the Plan shall be construed to limit the authority of the
Company to exercise its corporate rights and powers, including, by way of
illustration and not by way of limitation, the right to grant Options, SARs,
Restricted Stock Awards, Restricted Stock Units, Incentive Awards, Other
Stock-Based Awards or Dividend Equivalents for proper corporate purposes
otherwise than under the Plan to any employee or to any other Person, firm,
corporation, association or other entity, or to grant Options, SARs, Restricted
Stock Awards, Restricted Stock Units, Incentive Awards, Other Stock-Based Awards
or Dividend Equivalents to, or assume such Awards of any Person in connection
with, the acquisition, purchase, lease, merger, consolidation, reorganization or
otherwise, of all or any part of the business and assets of any Person, firm,
corporation, association or other entity.

19.09 Forfeiture Provisions
     Notwithstanding any other provisions of the Plan or any Agreement, all
rights to any Award that a Participant has will be immediately discontinued and
forfeited, and the Company shall not have any further obligation hereunder to
the Participant with respect to any Award and the Award will not be exercisable
(whether or not previously exercisable) or become vested or payable on and after
the time the Participant is discharged from employment or service with the
Company or any Affiliate for Cause.

19.10 Repricing of Awards
     Notwithstanding any other provisions of this Plan, except for adjustments
pursuant to Article XVI or to the extent approved by the Company’s stockholders
and consistent with the rules of any stock exchange on which the Company’s
securities are traded, this Plan does not

-29-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



permit (a) any decrease in the exercise or purchase price or base value of any
outstanding Awards, (b) the issuance of any replacement Options, SARs or Other
Stock-Based Awards in the nature of purchase rights, which shall be deemed to
occur if a Participant agrees to forfeit an existing Option, SAR or Other
Stock-Based Award in the nature of purchase rights in exchange for a new Option,
SAR or Other Stock-Based Award in the nature of purchase rights with a lower
exercise or purchase price or base value, (c) the Company to repurchase
underwater or out-of-the-money Options, SARs or Other Stock-Based Awards in the
nature of purchase rights, which shall be deemed to be those Options, SARs or
Other Stock-Based Awards in the nature of purchase rights with exercise or
purchase prices or base values in excess of the current Fair Market Value of the
shares of Common Stock underlying the Option, SAR or Other Stock-Based Award in
the nature of purchase rights, (d) the issuance of any replacement or substitute
Awards or the payment of cash in exchange for, or in substitution of, underwater
or out-of-the-money Options, SARs or Other Stock-Based Awards in the nature of
purchase rights, (e) the Company to repurchase any Award if the Award has not
become exercisable, vested or payable prior to the repurchase or (f) any other
action that is treated as a repricing under generally accepted accounting
principles.

19.11 Right of Setoff
     The Company or an Affiliate may, to the extent permitted by applicable law,
deduct from and setoff against any amounts the Company or Affiliate may owe the
Participant from time to time, including amounts payable in connection with any
Award, owed as wages, fringe benefits or other compensation owed to the
Participant, such amounts as may be owed by the Participant to the Company or
Affiliate, including but not limited to any amounts owed under the Plan,
although the Participant shall remain liable for any part of the Participant’s
obligation not satisfied through such deduction and setoff. By accepting any
Award granted hereunder, the Participant agrees to any deduction or setoff
hereunder.

19.12 Fractional Shares
     No fractional shares of Common Stock shall be issued or delivered pursuant
to the Plan or any Award. The Committee shall determine whether other Awards may
be issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereof shall be forfeited or otherwise eliminated.

ARTICLE XX
CLAIMS PROCEDURES

20.01 Initial Claim
     If a Participant has exercised an Option or SAR or if shares of Restricted
Stock have become vested or Restricted Stock Units, Incentive Awards, Other
Stock-Based Awards or Dividend Equivalents have become payable, and the
Participant has not received the benefits to which the Participant believes he
or she is entitled under such Award, then the Participant must submit a written
claim for such benefits to the Committee within ninety (90) days of the date the
Participant tried to exercise the Option or SAR, the date the Participant
contends the Restricted Stock vested or the date the Participant contends the
Restricted Stock Units, Incentive Awards,

-30-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Other Stock-Based Awards or Dividend Equivalents became payable or the claim
will be forever barred.

20.02 Appeal of Claim
     If a claim of a Participant is wholly or partially denied, the Participant
or his duly authorized representative may appeal the denial of the claim to the
Committee. Such appeal must be made at any time within thirty (30) days after
the Participant receives written notice from the Company of the denial of the
claim. In connection therewith, the Participant or his duly authorized
representative may request a review of the denied claim, may review pertinent
documents and may submit issues and comments in writing. Upon receipt of an
appeal, the Committee shall make a decision with respect to the appeal and, not
later than sixty (60) days after receipt of such request for review, shall
furnish the Participant with the decision on review in writing, including the
specific reasons for the decision written in a manner calculated to be
understood by the Participant, as well as specific references to the pertinent
provisions of the Plan upon which the decision is based.

20.03 Time to File Suit
     The Committee has the discretionary and final authority under the Plan to
determine the validity of a claim. Accordingly, any decision the Committee makes
on a Participant’s appeal will be administratively final. If a Participant
disagrees with the Committee’s final decision, the Participant may sue, but only
after the claim on appeal has been denied. Any lawsuit must be filed within
ninety (90) days of receipt of the Committee’s final written denial of the
Participant’s claim or the claim will be forever barred.

ARTICLE XXI
AMENDMENT

21.01 Amendment of Plan
     The Board may amend or terminate this Plan at any time; provided, however,
that no amendment to the Plan may adversely impair the rights of a Participant
with respect to outstanding Awards without the Participant’s consent. In
addition, an amendment will be contingent on approval of the Company’s
stockholders, to the extent required by law or any tax or regulatory requirement
applicable to the Plan or by the rules of any stock exchange on which the
Company’s securities are traded, or if the amendment would (i) increase the
benefits accruing to Participants under the Plan, including without limitation,
any amendment to the Plan or an Agreement to permit a repricing or decrease in
the exercise or purchase price or base value of an Award, (ii) increase the
aggregate number of shares of Common Stock that may be issued under the Plan,
(iii) modify the requirements as to eligibility for participation in the Plan,
(iv) change the performance conditions set forth in Article XV of the Plan or
(v) accelerate the time at which an Award may be exercised, become transferable
or non-forfeitable or become earned and payable except in connection with a
Change in Control or, to the extent permitted by the Committee, in the event of
the Participant’s death, disability, retirement, or involuntary termination of
employment or service. Additionally, to the extent the Board deems necessary to
continue to comply with the performance-based exception to the deduction limits
of Code

-31-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Section 162(m), the Board will resubmit the material terms of the performance
conditions set forth in Article XV to the Company’s stockholders for approval no
later than the first stockholder meeting that occurs in the fifth (5th) year
following the year in which the stockholders previously approved the performance
objectives. Notwithstanding any other provision of the Plan, any termination of
the Plan shall comply with the requirements of Code Section 409A with regard to
any 409A Awards.

21.02 Amendment of Awards
     The Committee may amend any outstanding Awards to the extent it deems
appropriate; provided, however, that no amendment to an outstanding Award may
adversely impair the rights of a Participant without the Participant’s consent.

ARTICLE XXII
OMNIBUS SECTION 409A PROVISION

22.01 Intent of Awards
     It is intended that Awards that are granted under the Plan shall be exempt
from treatment as “deferred compensation” subject to Code Section 409A unless
otherwise specified by the Committee. Towards that end, all Awards under the
Plan are intended to contain such terms as will qualify the Awards for an
exemption from Code Section 409A unless otherwise specified by the Committee.
The terms of the Plan and all Awards granted hereunder shall be construed
consistent with the foregoing intent. Notwithstanding any other provision
hereof, the Committee may amend any outstanding Award without Participant’s
consent if, as determined by the Committee, in its sole discretion, such
amendment is required either to (a) confirm exemption under Code Section 409A,
(b) comply with Code Section 409A or (c) prevent the Participant from being
subject to any tax or penalty under Code Section 409A. Notwithstanding the
foregoing, however, neither the Company nor any of its Affiliates nor the
Committee shall be liable to a Participant or any other Person if an Award that
is subject to Code Section 409A or the Participant or any other Person is
otherwise subject to any additional tax, interest or penalty under Code
Section 409A. Each Participant is solely responsible for the payment of any tax
liability (including any taxes, penalties and interest that may arise under Code
Section 409A) that may result from an Award.

22.02 409A Awards
     The Committee may grant Awards under the Plan that are intended to be 409A
Awards that comply with Code Section 409A. The terms of such 409A Award,
including any authority by the Company and the rights of the Participant with
respect to such 409A Award, will be subject to such rules and limitations and
shall be interpreted in a manner as to comply with Code Section 409A.

22.03 Election Requirements
     If a Participant is permitted to elect to defer an Award or any payment
under an Award, such election shall be made in accordance with the requirements
of Code Section 409A. Each

-32-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



initial deferral election (an “Initial Deferral Election”) must be received by
the Committee prior to the following dates or will have no effect whatsoever:
     (a) Except as otherwise provided below, the December 31 immediately
preceding the year in which the compensation is earned;
     (b) With respect to any annual or long-term incentive pay which qualifies
as “performance-based compensation” within the meaning of Code Section 409A, by
the date six (6) months prior to the end of the performance measurement period
applicable to such incentive pay provided such additional requirements set forth
in Code Section 409A are met;
     (c) With respect to “fiscal year compensation” as defined under Code
Section 409A, by the last day of the Company’s fiscal year immediately preceding
the year in which the fiscal year compensation is earned; or
     (d) With respect to mid-year Awards or other legally binding rights to a
payment of compensation in a subsequent year that is subject to a forfeiture
condition requiring the Participant’s continued service for a period of at least
twelve (12) months, on or before the thirtieth (30th) day following the grant of
such Award, provided that the election is made at least twelve (12) months in
advance of the earliest date at which the forfeiture condition could lapse.
     The Committee may, in its sole discretion, permit Participants to submit
additional deferral elections in order to delay, but not to accelerate, a
payment, or to change the form of payment of an amount of deferred compensation
(a “Subsequent Deferral Election”), if, and only if, the following conditions
are satisfied: (a) the Subsequent Deferral Election must not take effect until
twelve (12) months after the date on which it is made, (b) in the case of a
payment other than a payment attributable to the Participant’s death, disability
or an unforeseeable emergency (all within the meaning of Code Section 409A) the
Subsequent Deferral Election further defers the payment for a period of not less
than five (5) years from the date such payment would otherwise have been made
and (c) the Subsequent Deferral Election is received by the Committee at least
twelve (12) months prior to the date the payment would otherwise have been made.
In addition, Participants may be further permitted to revise the form of payment
they have elected, or the number of installments elected, provided that such
revisions comply with the requirements of a Subsequent Deferral Election.

22.04 Time of Payment
     The time and form of payment of a 409A Award shall be as set forth in an
applicable Agreement. A 409A Award may only be paid in connection with a
separation from service, a fixed time, death, disability, Change in Control or
an unforeseeable emergency within the meaning of Code Section 409A. The time of
distribution of the 409A Award must be fixed by reference to the specified
payment event. For purposes of Code Section 409A, each installment payment will
be treated as the entitlement to a single payment.

-33-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



22.05 Acceleration or Deferral
     The Company shall have no authority to accelerate or delay or change the
form of any distributions relating to 409A Awards except as permitted under Code
Section 409A.

22.06 Distribution Requirements
     Any distribution of a 409A Award triggered by a Participant’s termination
of employment shall be made only at the time that the Participant has had a
separation from service within the meaning of Code Section 409A. A separation
from service shall occur where it is reasonably anticipated that no further
services will be performed after that date or that the level of bona fide
services the Participant will perform after that date (whether as an employee or
independent contractor of the Company or an Affiliate) will permanently decrease
to less than fifty percent (50%) of the average level of bona fide services
performed over the immediately preceding thirty-six (36) month period. A
Participant shall be considered to have continued employment and to not have a
separation from service while on a leave of absence if the leave does not exceed
six (6) consecutive months (twenty-nine (29) months for a disability leave of
absence) or, if longer, so long as the Participant retains a right to
reemployment with the Company or Affiliate under an applicable statute or by
contract. For this purpose, a “disability leave of absence” is an absence due to
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six (6) months, where such impairment causes the Participant to be unable
to perform the duties of Participant’s position of employment or a substantially
similar position of employment. Continued services solely as a director of the
Company or an Affiliate shall not prevent a separation from service from
occurring by an employee as permitted by Code Section 409A.

22.07 Key Employee Rule
     Notwithstanding any other provision of the Plan, any distribution of a 409A
Award that would be made within six (6) months following a separation from
service of a “specified employee” as defined under Code Section 409A and as
determined under procedures adopted by the Board or its delegate shall instead
occur on the first day of the seventh month following the separation from
service (or upon the Participant’s death, if earlier) to the extent required by
Code Section 409A. In the case of installments, this delay shall not affect the
timing of any installment otherwise payable after the six (6) month delay
period.

22.08 Distributions Upon Vesting
     In the case of any Award providing for a distribution upon the lapse of a
substantial risk of forfeiture, if the timing of such distribution is not
otherwise specified in the Plan or the applicable Agreement, the distribution
shall be made not later than two and one-half (21/2) months after the calendar
year in which the risk of forfeiture lapsed.

-34-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



22.09 Scope and Application of this Provision
     For purposes of this Article XXII, references to a term or event (including
any authority or right of the Company or a Participant) being “permitted” under
Code Section 409A means that the term or event will not cause the Participant to
be deemed to be in constructive receipt of compensation relating to the 409A
Award prior to the distribution of shares of Common Stock or other Awards or to
be liable for payment of interest or a tax penalty under Code Section 409A.

ARTICLE XXIII
EFFECTIVE DATE OF PLAN
     The Plan is effective on February 4, 2010, the date of adoption by the
Board, contingent, however, on approval of the Plan by the Company’s
stockholders within twelve (12) months of such date. Awards, other than
Restricted Stock, may be granted under this Plan as of the effective date,
provided that no Award shall be effective, exercisable, vested, earned or
payable unless the Company’s stockholders approve the Plan within twelve
(12) months of the Board’s adoption of the Plan. Restricted Stock may only be
granted after the Company’s stockholders approve the Plan.

ARTICLE XXIV
DURATION OF PLAN
     No Award may be granted under this Plan after February 3, 2020 (ten
(10) years following the effective date of the Plan). Awards granted before that
date shall remain valid in accordance with their terms.

-35-